Citation Nr: 0736786	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-37 932A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
right upper extremity hemiparesis.

2. Entitlement to an evaluation in excess of 40 percent for 
right lower extremity hemiparesis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

5.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a stroke with slurred speech.

6.  Entitlement to service connection for the residuals of 
the removal of a kidney cyst. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from June 1968 to November 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Roanoke, 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

FINDINGS OF FACT

On November 14, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2007).  Withdrawal may be made by the 
veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2007).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


